Citation Nr: 0123336	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date, prior to May 30, 1996, 
for the award of nonservice-connected disability pension 
benefits.  

2.  Entitlement to an effective date, prior to September 19, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a skin disorder as 
a result of exposure to Agent Orange (AO).  

4.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to AO.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

The Board remanded the first three issues listed above in 
November 1999 for the scheduling of a local hearing.  Since 
that time, the issue of CUE in the July 1990 rating decision 
has been perfected and is now before the Board for the first 
time.  

It is noted that a local hearing conducted pursuant to the 
Board's remand only pertained to the issue of entitlement to 
an earlier effective date for the award of pension.  

However, the fact that a hearing was not scheduled with 
respect to the service-connection issues does not prejudice 
the veteran in this case.  This is because the record clearly 
shows that the veteran only desired a hearing with respect to 
the issue of entitlement to an earlier effective date for 
pension.  

Following the perfection of the pension and service 
connection appeals, a local hearing before the RO was 
requested in April 1999.  This request was withdrawn in 
September 1999.  It was clarified shortly thereafter that the 
veteran did not want a hearing before the Board with respect 
to the service connection claims.  It was then further 
specified that the veteran wanted a local hearing with 
respect to the issue of entitlement to an earlier effective 
date for the grant of pension.  Thus, the service-connection 
issues were specifically excluded from the local hearing 
request.  




As the record establishes that the veteran only desired a 
hearing with respect to the earlier effective date issue, the 
Board finds that the RO's failure to schedule a hearing with 
respect to the service connection issues, pursuant to the 
Board's November 1999 remand, to be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The issue of whether clear and unmistakable error (CUE) was 
committed in the RO's July 1990 failure to consider service 
connection for PTSD has been recharacterized as entitlement 
to an earlier effective date for the grant of service 
connection for PTSD.  

While the veteran appears to have filed a claim for CUE in 
April 2000 and the RO framed it as such in its rating 
decision and Statement of the Case (SOC), the RO has treated 
the claim as one for an earlier effective date.  

The RO has cited to the earlier effective date regulations in 
formulating its denial, and the rationale has revolved around 
whether an earlier effective date is warranted.  In fact, the 
RO specifically described the issue in the rationale of the 
SOC that the claim was for retroactive benefits due to CUE.  

The veteran has apparently gone along with this 
interpretation of his April 2000 claim, as he has 
subsequently contended that the grant of service connection 
for PTSD warranted an earlier effective date.  

As a result, the Board has recharacterized the issue as a 
claim for an earlier effective date.  This will not prejudice 
the veteran because the issue, as recharacterized, still 
allows for consideration of the issue of CUE.  Bernard, 
supra.  

The claim of entitlement to service connection for peripheral 
neuropathy as secondary to AO exposure is addressed in the 
remand portion of this decision.




FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In July 1990 the RO denied entitlement to nonservice-
connected pension.  

3.  In June 1991 the RO received a Social Security 
Administration (SSA) document indicating that the veteran was 
receiving disability benefits.  

4.  The SSA document received in June 1991 was new and 
material, and is therefore considered as having been filed in 
connection with the March 22, 1990 claim for pension which 
was pending at the beginning of the appeal period.  

5.  Because the SSA document was new and material and was 
received within the appeal period, the July 1990 rating 
decision was not a final decision.  

6.  The record establishes that the veteran has been disabled 
since February 1990.  

7.  The proper effective date for the award of nonservice-
connected pension is March 22, 1990, and the proper effective 
date for the commencement of payment is April 1, 1990.  

8.  There were no pending claims for service connection of 
PTSD dated prior to September 19, 1997, and the veteran has 
not submitted a valid claim of CUE with respect to the RO's 
July 1990 rating decision.  

9.  The veteran has not presented or identified competent 
medical evidence of a skin disability that is related to his 
active military service, including on the basis of claimed 
exposure to AO.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date, for the grant of 
entitlement to nonservice-connected disability pension 
benefits, retroactive to March 22, 1990, have been met.  
38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 3.156(b), 
3.400(b)(1) (2000).

2.  The criteria for an effective date, prior to September 
19, 1997, for the grant of entitlement to service-connection 
for PTSD, have not been met.  38 U.S.C.A. §§ 5109A, 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2), 3.400(k) 
(2000).

3.  A skin disorder was not incurred or aggravated by active 
service, including as a result of exposure to AO.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The Board shall discuss whether the duty to assist has been 
satisfied under the VCAA in the analysis section for each 
individual issue.  

The Board has considered the fact that the law with respect 
to the duty to assist has been significantly changed since 
the most recent Supplemental Statement of the Case was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Earlier Effective Dates

General Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

Factual Background: Earlier Effective Date for Pension

Review of the record reveals, in pertinent part, that the 
veteran submitted a claim for nonservice-connected pension 
based on problems with his foot, heart, and head in March 
1990.  He reported no treatment.  

In July 1990 the RO denied entitlement to nonservice 
connected pension.  

On February 15, 1991 the veteran wrote that he was submitting 
new evidence to establish that he was not capable of self-
employment.  Records submitted with this statement include 
private medical records, as well as a Social Security 
Administration (SSA) Disability Determination dated from July 
1990 finding the veteran to not be disabled.  

In February 1991 the RO received private medical records 
dated from December 1990 and January 1991.  The diagnostic 
impression in December 1990 was rule out malingering, rule 
out schizophrenia, and alcohol abuse.  

In March 1991 the RO advised the veteran that it had denied 
his claim for nonservice-connected pension.  

In June 1991 the RO received an SSA record dated from June 
1991 documenting that benefits had been authorized for the 
veteran.  

In May 1996 the RO received the veteran's application for 
nonservice-connected pension based on a psychiatric disorder.  
He denied that he was currently or had been hospitalized 
within the last three months.  Yet, he then went on to 
indicate that he had been hospitalized or received 
domiciliary care on March 8, 1996 at the VA Hospital in 
Brentwood.  He also reported treatment at the Kedren 
community Mental Health Center from 1990 to the present.  

The veteran subsequently submitted a VA Form 21-4142 
authorizing the release of records from Dr. APJ from 1990 to 
the present.  These records were requested by the RO in July 
1996.  

In September 1996 the RO received medical records from the 
Kedren Community Mental Health Center.  These records show 
that he was initially admitted there in April 1996 with a 
variety of psychiatric complaints.  It was found that these 
symptoms significantly inhibited the veteran's ability to 
seek and maintain gainful employment as well as maintain 
interpersonal relationships.  A record dated from May 1996 
noted that the veteran was being treated for psychiatric 
problems.  After this appointment, his next planned visit was 
scheduled to be in two weeks.  Records show that he 
voluntarily discontinued treatment in December 1996.  

The RO also received a statement from Dr. APJ (dated from 
September 1996) noting that the veteran had been hospitalized 
for six weeks at Hines VA Hospital in 1983.  

In September 1996 the RO denied entitlement to, in pertinent 
part, nonservice-connected pension based on a finding that 
his primary disabling condition was due to substance abuse.  

In September 1996 the RO received another Application for 
Compensation or Pension from the veteran.  He appeared to be 
claiming in pertinent part, nonservice-connected pension 
based on mental problems and peripheral neuropathy.  He 
indicated that his mental problems had currently been with 
him from 1984 to the present (he indicated that they first 
arose in 1969) and that the peripheral neuropathy first arose 
from 1989 continuing through the present.  He reported last 
working in November 1981.  

The RO subsequently received private medical records on an 
unspecified date.  These records are dated from July 1997 to 
December 1998.  

In July 1997 the RO received a copy of a decision from the 
Office of Hearings and Appeals, dated from April 1991, 
finding the veteran to be disabled and entitled to disability 
benefits since February 20, 1990, based in part on his mental 
disorder.  

In August 1998 the RO received a letter dated from May 1991 
indicating that the veteran was eligible for a disability 
payments from the AO Veteran Payment Program.  It noted that 
the AO Veteran Payment Program had determined that the 
veteran had become "totally disabled" on February 20, 1990.  

In February 1999 the RO granted entitlement to nonservice-
connected pension, effective May 30, 1996.  The veteran 
appealed the assigned effective date in March 1999, 
contending that his original pension claim had been filed on 
February 15, 1991.  In his substantive appeal, he contended 
that he became permanently and totally disabled prior to May 
31, 1996, and that he had asked for retroactive benefits 
prior to that date.  He contended that he had submitted proof 
that his disability began on February 20, 1990 shortly after 
he submitted his May 1996 application.  He also noted that he 
had turned in a copy of a decision made by an Administrative 
Law Judge dated April 9, 1991.  He contended that VA had 
failed to acknowledge and consider this evidence.  

A Statement of the Case (SOC) was issued in April 1999, 
notifying the veteran of the laws and regulations pertaining 
to effective dates for awards of, in pertinent part, pension.  

The veteran subsequently submitted, in pertinent part, an 
obituary of an attorney who represented veterans.  It was 
noted that was involved in a case that sought to require VA 
to check SSA records in qualifying a veteran as disabled and 
eligible for benefits.  It was noted that his efforts helped 
result in a decision from the Court holding that the duty to 
assist included obtaining SSA records.  

In January 2000 a hearing before the RO was conducted.  The 
veteran contended that he was totally and permanently 
disabled prior to May 31, 1996.  Tr., p. 1.  He cited to the 
favorable SSA decision in support of his claim as showing 
that he had been disabled since 1990.  Tr., p. 2.  

The veteran also cited to the letter from the AO Veteran 
Payment Program as support for his contention that he had 
been totally disabled prior to May 31, 1996.  He contended 
that he should therefore be entitled to an earlier effective 
date.  Tr., pp. 2-3.  

During the hearing the veteran specified that he had been 
going to the hospital since 1990; however, he also specified 
that he had never been an inpatient between 1991 and 1996.  
Tr., pp. 3-4.  

In August 2000 the RO received records from the Hines VA 
Hospital.  These records show that the veteran was 
hospitalized from July 13, 1983 to July 21, 1983 for chronic 
alcohol abuse, and an antisocial personality disorder.  The 
hospitalization report noted that it was his first 
psychiatric hospitalization.  

At the time of discharge, the veteran was considered 
employable and competent.  He was discharged "OPT-NSC" 
subject to follow-up care.  Other records from this facility 
show some treatment in April and May 1984.  

In June 2001 the RO received a March 2001 mental disorders 
evaluation.  


Specific Effective Date Criteria: Pension

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of pension 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).



An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(ii)(B) must be 
received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b) (2000).

The Court has held that a pension award may be effective 
earlier than the date of receipt of the claim resulting in an 
award only if: (1) the veteran specifically claims 
entitlement to retroactive benefits separately or together 
with the claim for disability pension, and the claim for 
retroactive benefits is received by VA within one year from 
the date on which the veteran became permanently and totally 
disabled; (2) for claims received on or after October 1, 
1984, the disability is not the result of the veteran's own 
willful misconduct; and (3) the disability is so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  Tetro v. Gober, 14 Vet. 
App. 100, 105 (2000).  

Analysis: Pension

Preliminary Matter: Duty to Assist

In the case at hand, the Board is satisfied that the 
assistance required by the VCAA and implementing regulations 
has been completed in this case.  

The duty to notify has been satisfied because the RO properly 
notified the veteran of any information necessary to 
substantiate the claim.  Following his contention that his 
pension should be retroactively awarded in his Notice of 
Disagreement (NOD), the RO issued a SOC and the Supplemental 
Statement of the Case (SSOC) notifying the veteran and his 
representative of the laws and regulations pertaining to 
effective dates in pension cases.  He was also notified of 
his appellate rights.  

The duty to assist has also been satisfied.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
relevant evidence identified and specifically authorized for 
release by the veteran relative to this claim has been 
obtained and associated with the claims folder.  In this 
regard, VA medical records identified by the veteran 
(including Hines VA Hospital) have been associated with the 
claims folder, as have records from Kedren Community Mental 
Health Center, Affiliated Medical Specialists, Dr. APJ, and 
Dr. ELC.  38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 
Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

The Board notes that it does not appear that all records have 
been obtained from Affiliated Medical Specialists or from the 
SSA.  However, the duty to assist does not attach to 
obtaining these records.  Records on file from Affiliated 
establish that the veteran only started going there in 
October 1996.  Since the remaining issue in this case, as 
will be discussed below, is entitlement to an effective date 
prior to March 22, 1990, such records can have no relevance 
in establishing the level of the veteran's disability since 
he did not have treatment there until starting in October 
1996.  Thus, the duty to assist does not require that such 
records be obtained.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(1)).  

The Board is also of the opinion that the duty to assist does 
not attach to obtaining SSA records because the evidence on 
file already demonstrates that the veteran was totally 
disabled since February 1990.  The Board therefore believes 
that a remand of this case for the purpose of attempting to 
obtain the SSA records, where the evidence already 
establishes that he was totally disabled since February 1990, 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See 38 U.S.C.A. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Earlier Effective Date: Pension

After a careful review of the record, and the laws and 
regulations pertaining to the issue in question, the Board 
finds that an effective date of March 22, 1990, for the grant 
of nonservice-connected pension is warranted.  

As noted above, the May 31, 1996 effective date was assigned 
based on the date of receipt of the veteran's claim for 
nonservice-connected disability pension.  38 C.F.R. 
§ 3.400(b)(1)(ii).  The veteran contends that the effective 
date should be awarded retroactive to February 15, 1991, the 
date of his "original" pension application.  

The Board notes that the veteran filed claims for pension on 
March 22, 1990 and on February 15, 1991.  

With respect to the March 22, 1990 claim, the RO denied 
entitlement to pension in July 1990 and issued it in August 
1990.  However, in June 1991 the RO received a SSA document 
discussing benefit information with respect to the 
"[b]eneficiary," the veteran.  As noted above, the veteran 
was in fact found to be disabled by SSA in April 1991.  

While the SSA record received in June 1991 did not specify 
that the veteran was disabled, it does establish that he was 
in receipt of SSA benefits.  

This document was received prior to the expiration of the one 
year appeal period following the issuance of the July 1990 
rating decision.  See 38 C.F.R. § 20.302.  

New and material evidence received prior to the expiration of 
the appeal period will be considered having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).  

The applicable regulation defines new and material evidence 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The June 1991 SSA report of benefit information was new and 
material because it was evidence that had not been previously 
submitted; because it pertained directly and substantially to 
the matter under consideration as it was an SSA benefit 
statement, and thus pertained to the issue of the veteran's 
employability; and was not cumulative or redundant of other 
evidence already on file as there was no other evidence like 
this on file at that time.  This record is significant 
because it established that the veteran was receiving benefit 
payments and therefore indicated that he had been found to be 
disabled by the SSA.  It was therefore new and material 
evidence.  38 C.F.R. § 3.156(a).  




This evidence should have been considered by the RO in 
conjunction with the March 22, 1991 claim.  38 C.F.R. 
§ 3.156(b).  Because it was not so considered, the July 1990 
decision did not become final.  Muehl v. West, 13 Vet. 
App. 159, 161-162 (1999) (holding that a rating decision did 
not become final where new and material SSA records were 
received within the appeal period of that rating decision).  

However, an award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  

The evidence of record establishes that the veteran was found 
by SSA in April 1991 to be disabled since February 20, 1990.  
It was found in October 1996 that alcohol was not a 
contributing factor material to his disability, and his 
benefits were continued.  

While SSA determinations regarding employability are not 
controlling for VA disability determinations, they are 
relevant.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); 
see also Muehl, 13 Vet. App. at 162.  

Further, a similar determination was made by the AO Veteran 
Payment Program, noting that the veteran had been found to be 
totally disabled on February 20, 1990.  Medical records dated 
between 1990 and 1996 make no clear indication as to the 
veteran's employability.  

Thus, the evidence, when considered in the aggregate, 
indicates that the veteran was totally disabled prior to 1996 
and prior to his March, 22, 1990 claim.  The Board notes that 
the RO also appeared to make a similar finding in its January 
2000 SSOC.  

Therefore, the appropriate effective date for the award of 
nonservice-connected pension benefits is March 22, 1990, the 
date of the veteran's claim for nonservice-connected pension 
benefits.  38 C.F.R. §§ 3.156(b); 3.400(b)(1)(ii).  



While the evidence shows that the veteran was receiving SSA 
total disability benefits effective before March 22, 1990, 
the effective date cannot be earlier than March 22, 1990, 
because the effective date cannot be before the receipt of 
the claim.  38 C.F.R. § 3.400(b)(1)(ii); Muehl, supra.  

There is no indication that the veteran submitted a claim for 
pension prior to March 22, 1990.  Therefore, under section 
3.400(b), the only possible way that the veteran could obtain 
an effective date earlier than the date of the receipt of the 
claim would be if the requirements of section 3.400(b)(ii)(B) 
were met.  

That is, the veteran would have to establish that he filed a 
claim for retroactive benefits within one year from the date 
on which he became totally and permanently disabled, and 
establish that a physical or mental disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(ii)(B).  

In this case, the veteran did not specifically claim 
entitlement to retroactive benefits within one year from the 
date on which he became permanently and totally disabled.  
The veteran's first indication that his disability preceded 
the date of his claim was not made until September 1996, 
several years after he became totally disabled.  See Tetro, 
14 Vet. App. at 105-106 (2000).  

In addition, there is no evidence that incapacity ever 
prevented the veteran from filing a pension claim, as 
required by section 3.400(b)(ii)(B).  See Tetro, 14 Vet. 
App. at 106.  In his March 1990 application, he specified 
that he was not hospitalized and had not been hospitalized 
within the past three months.  Further, the records of 
treatment referred to by the veteran during the pendency of 
his March 1990 claim do not show any indication that he was 
incapacitated from filing a claim for pension.  

The only evidence of hospitalization was his admission to 
Hines VA Hospital in 1983.  Nonetheless, such records are not 
relevant to the issue at hand because they are dated more 
than one year prior to his claim for nonservice-connected 
pension, and for any subsequent retroactive claims as well.  
Therefore, this evidence could not be used to grant an 
effective date earlier than the date of receipt of the 
veteran's March 1990 claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

In light of the above, the Board concludes that, as the 
veteran submitted new and material evidence during the appeal 
period extending from his March 22, 1990 claim, and because 
the evidence establishes that he was totally disabled during 
this time, the appropriate effective date for the award of 
nonservice-connected pension benefits is March 22, 1990.  
38 C.F.R. §§ 3.156(b); 3.400(b)(1)(ii).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2000).  


Earlier Effective Date for the Grant of Service Connection 
for PTSD

Factual Background

In March 1990 the veteran submitted a claim for nonservice-
connected disability pension, based on unspecified 
disabilities involving the foot, heart, and head.  

In April 1990 the veteran submitted a VA Form 21-4142 
authorizing the release of various records, including records 
from the Hines VA Medical Center (VAMC).  Records from the 
Hines VAMC were not obtained during the pendency of the 
appeal on this claim.  

In May 1990 the RO received VA medical records.  These 
records do not document a reference to a psychiatric 
impairment.  

On VA examination in May 1990 the veteran reported having 
flashbacks to Vietnam once or twice a month.  No psychiatric 
diagnosis was documented.  

On July 18, 1990, the RO denied entitlement to nonservice-
connected disability pension.  

In February 1991 the RO received private medical records, 
including a psychiatric examination which documented a 
diagnostic impression of rule out malingering, rule out 
paranoid schizophrenia, and alcohol abuse.  

In May 1996 the veteran submitted a claim of nonservice-
connected pension based on a mental disorder.  He submitted a 
VA Form 21-4142 authorizing the release of records from the 
Kedren Community Mental Health Center.  

The RO received records from Kedren in September 1996.  These 
records show diagnoses of paranoid schizophrenia and 
psychosis, not otherwise specified.  

The RO also received a statement from Dr. APJ in September 
1996.  Dr. APJ wrote that the veteran had seen combat duty 
and had been exposed to AO.  He wrote that the veteran was 
beset by bouts of deep depression.  

In September 1996 the veteran submitted a claim for 
nonservice-connected pension based on, in pertinent part, 
mental problems.  He indicated two different dates as to when 
he thought the mental problems had begun: 1969 and 1984.  He 
specified that the issue of whether the disability was 
incurred in service was not applicable ("N/A").  

On VA mental disorders examination in January 1997 the 
veteran was diagnosed with, in pertinent part, a bipolar 
disorder.  

On September 19, 1997 the RO received the veteran's claim for 
service connection of PTSD.  

In March 1999 the RO granted service connection for PTSD, 
with the assignment of a 50 percent rating effective 
September 19, 1997.  Notice of this decision was sent to the 
veteran on April 9, 1999.  

In April 2000 the veteran submitted a claim for CUE with a 
1990 rating decision which allegedly denied a claim for PTSD.  
He contended that CUE was committed on the apparent failure 
to consider records from the Hines Hospital in Chicago.  

In August 2000 the RO received records from the Hines VAMC.  
These records document the veteran's hospitalization in July 
1983 for chronic alcohol abuse and an antisocial personality 
disorder.  

In the August 2001 substantive appeal, it was first contended 
that the veteran was appealing the effective date of the 
grant for service connection of PTSD.  It was then contended 
that he was diagnosed with PTSD prior to the date of his 
award.  It was further contended that service connection for 
PTSD should be granted with a "CUE date of July 1990."  


Special Effective Date Criteria: Service Connection and CUE

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

In the claims of clear and unmistakable error (CUE), the 
effective date is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (2000).  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In addition, "CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis

Preliminary Matter: Duty to Assist

Wit respect to the issue at hand, the Board is satisfied that 
the duty to notify and the duty assist have been met under 
the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following the receipt of the veteran's application, 
the RO properly notified him of any information necessary to 
substantiate the claim.  By virtue of the initial rating 
decision, SOC and the SSOC issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information necessary to substantiate the claim.  

That is, they were provided with notice of the regulations 
pertaining to effective dates and were provided with a 
rationale as to why an earlier effective date for the grant 
of service connection of PTSD was not warranted, including on 
the basis of CUE.  In general, the veteran has been notified 
of his procedural and appellate rights.  

Furthermore, he has been provided with the laws and 
regulations pertinent to his claim, has been afforded the 
opportunity to present arguments in favor of his claim, and 
has in fact provided such arguments.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied in this case.  In this 
case, the Board is of the opinion that any assistance beyond 
what has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating his claim, as the claim is being denied as 
a matter of law.  

The facts of this case are not disputed, and no further 
evidentiary development is needed, as the veteran's claim is 
being denied as a matter of law, and, as stated above, the 
veteran has been provided with notice of these laws.  
Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  

In this regard, the Board notes that the duty to assist does 
not attach to obtaining any outstanding medical records in 
this case (e.g., SSA records and records from Affiliated 
Medical Specialists) because there is no reasonable 
possibility that it could substantiate the claim.  In other 
words, because the there was no prior final denial of service 
connection for PTSD, such medical records could not be used 
to establish an informal claim for benefits.  This will be 
discussed in greater detail below.  See 38 C.F.R. § 3.157(b); 
Crawford v. Brown, 5 Vet. App. 33, 34-35 (1993).  

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).


Earlier Effective Date for the Grant of Service Connection 
for PTSD

The Board finds that the criteria for an effective date for a 
grant of service connection for PTSD earlier than September 
19, 1997 have not been met in the instant case.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

The applicable law provides that the effective date of an 
award of disability compensation shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The record shows that the veteran did not file a claim for 
PTSD or any other psychiatric disorder within one year of 
separation from service.  In addition, he did not submit a 
formal or informal claim for PTSD prior to September 19, 
1997.  

The May 1996 and September 1996 applications for nonservice-
connected pension were based on variously described 
psychiatric problems; however, neither of these specifically 
claimed service connection for PTSD.  In fact, the veteran 
specified in his September 1996 application that the issue of 
whether his mental problems were incurred in service was 
"N/A," or not applicable.  He also specified that his 
mental problems started, at the earliest, in 1969, which is 
after his discharge from service.  In sum, neither of these 
applications made any indication of an intent to apply for 
service connection for PTSD.  Nor are there any other 
statements by the veteran indicating an intent to apply for 
service connection for PTSD prior to September 1997.  See 
38 C.F.R. § 3.155.  

In addition, medical records dated prior to September 1997 
cannot constitute an informal claim for service connection of 
PTSD in this case.  Prior to the September 1997 claim for 
PTSD, there had not been a prior disallowance of a formal 
claim for service connection for PTSD.  Thus, the veteran's 
prior treatment records cannot serve to constitute an 
informal claim as discussed by 38 C.F.R. § 3.157 (2000).  
Crawford v. Brown, 5 Vet. App. 33, 34-35 (1993).




Furthermore, medical records dated prior to September 1997 
make no mention of PTSD, and no mention of the veteran's 
intention to apply for service connection of PTSD.  

The veteran's only specific contention in favor of an earlier 
effective date is that the RO committed CUE in the July 1990 
rating decision by failing to consider 1983 records from the 
Hines VAMC.  

In making the above claim, the veteran noted that the RO had 
denied service connection for PTSD in July 1990.  This is not 
the case.  The RO did not adjudicate the issue of service 
connection for PTSD in July 1990.  

Therefore, there can be no valid claim of CUE with respect to 
the RO's alleged denial of PTSD in July 1990, since the RO 
did not in fact deny or even adjudicate service connection 
for PTSD in this rating decision.  

The veteran's claim of CUE is therefore not valid, as the 
provisions of 38 C.F.R. § 3.105 provide only for findings of 
CUE in final decisions.  Where there is no final decision, 
there can be no CUE.  Curtis v. West, 13 Vet. App. 114, 115 
(1999); Norris v. West, 12 Vet. App. 413, 422 (1999).  

As the record establishes that the veteran did not submit a 
claim for service connection of PTSD within one year after 
his separation from service, and because the record 
establishes that his initial claim was submitted on September 
19, 1997, with no previous final denials of service 
connection for PTSD, the Board concludes that the effective 
date of September 19, 1997 for the grant of service 
connection for PTSD is appropriate.  

Therefore, the Board finds that the criteria for an effective 
date prior to September 19, 1997, have not been met, and the 
claim is denied.  




Service Connection for a Skin Disorder

Factual Background

Service records establish that the veteran was in Vietnam 
from December 1966 to February 1968.  

Service medical records document no diagnosis of a skin 
disorder.  On separation examination the veteran denied ever 
having a skin disease.  Examination of the skin was described 
as normal.  

VA medical records dated from January 1990 to March 1990 
document references to complaints of skin problems.  These 
records indicate that the veteran underwent a physical 
examination in January 1990 with respect to alleged AO 
exposure.  On examination on January 10, 1990, he reported a 
skin condition dating back to 1968.  The veteran was referred 
to, in pertinent part, dermatology for a more comprehensive 
skin examination on January 17, 1990.  

On examination on January 17, 1990 the veteran reported 
having a skin problem every once in awhile over the last 10 
years.  The assessment was a history of skin nodules once in 
awhile, not present on examination.  The examiner concluded, 
"I do not believe his skin complaints are related to alleged 
[A]gent [O]range exposure."  

In April 1990 Dr. ELC, DPM, noted that the veteran had the 
following diagnoses: a bunion and hallux valgus deformity on 
the right, hallux limitus of the right foot, onychauxis, and 
a tyloma of the right great toe.  

On VA examination in May 1990 the skin was described as being 
within normal limits but dry; however, the veteran was 
diagnosed as being positive for tinea pedis and onychomycosis 
of both feet.  



Private medical records subsequently received by the RO 
through September 1996 document no reference to a skin 
disorder.  

On VA examination in January 1997, the veteran reported a 
history of bunions on his feet.  He also reported having a 
fungus on the bottom of his feet and toenails.  

On examination the skin was found to be within normal limits.  
The feet were examined and revealed an old, well-healed 
surgical scar over the first metatarsal of the right foot.  
The pertinent diagnoses were hallux valgus, right foot; a 
history of tinea pedis without active disease at this time; 
and a history of onychomycosis without active disease at this 
time.  

Medical records received through October 1998 document no 
references to a skin disorder.  

On VA examination in November 1998 the veteran reported a 
history of an intermittent skin condition that began after 
his tours in Vietnam.  He currently reported outbreaks of a 
skin rash two or three times per week.  He stated that such 
rash would remit and go away spontaneously.  He denied any 
current symptoms.  

Examination of the head, ears, nose, and throat revealed no 
evidence of lesions.  Examination of the skin was found to be 
within normal limits, with no adhesions, lesions, erythema, 
or rash.  The diagnoses were neuropathic pain syndrome and 
migraine headaches.  

In April 1999 Dr. DZ noted that he had seen the veteran in 
March 1999 and April 1999 for a skin rash.  

There are no subsequent references in medical records to a 
skin rash or other skin disorder.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Section 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).  Competent medical evidence is required where the 
issue involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  

The Court held that both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in service presumption of exposure to an 
herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following the receipt of the veteran's September 1997 
claim for service connection of a skin rash as a result of AO 
exposure, the RO sent a notice (November 18, 1998) advising 
him to submit evidence of treatment for the claimed 
disability.  The veteran has never reported any treatment of 
a skin condition.  




Further, the RO properly notified him of any information and 
medical or lay evidence necessary to substantiate the claim.  
By virtue of the SOC and the SSOCs issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  That is, they were 
notified of the regulations pertaining to service connection 
and presumptive service connection in AO claims, and a 
rationale was provided explaining why service connection had 
not been established.  See 38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

Even though the issue was previously denied as not well 
grounded (as noted above, the well-grounded requirement has 
been eliminated by the VCAA), VA nonetheless has already met 
all obligations to the veteran under the new legislation.  
While the RO initially denied the claim as not well-grounded 
, the Board notes that the three basic requirements for 
establishing a well-grounded claim in the past are the same 
requirements for establishing service connection on the 
merits.  See Hickson, supra.  Moreover, the RO has provided 
the veteran with notice of the general requirements of 
service connection.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication by the RO, where the veteran has already been 
provided with notice of the requirements of service 
connection, would only serve to further delay resolution of 
the veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The duty to assist has been satisfied in this instance.  
Service medical records were obtained and associated with the 
claims folder.  The veteran has neither identified nor 
authorized the release of any medical evidence pertaining to 
the treatment of a skin disorder, in spite of being notified 
on more than one occasion that he should identify or submit 
such evidence.  




The RO has attempted but has not yet obtained medical records 
used by the SSA in determining that the veteran was totally 
disabled.  However, the Board is of the opinion that the duty 
to assist does not attach with respect to such evidence 
because there is no reasonable possibility that it could aid 
in substantiating the veteran's claim for service connection 
of a skin rash.  

The April 1991 favorable SSA decision finding the veteran to 
be disabled was based on the veteran's mental condition and 
history of substance abuse.  Thus, such records would not be 
relevant to the issue at hand: service connection for a skin 
rash.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c), (d)).  

The Board also again notes that the record does not appear to 
contain all records from Affiliated Medical Specialists; 
however, the duty to assist does not attach to obtaining such 
records because the veteran has indicated, and available 
records from Affiliated indicate, that the veteran sought 
treatment at this facility only for his peripheral neuropathy 
complaints.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)).  

The Board further finds that a remand to schedule a VA 
examination is not required.  First, there is already 
sufficient evidence on file to allow for a determination to 
be made as to the issue of whether a skin rash is related to 
AO exposure.  

Second, there is no indication anywhere in the record that 
the veteran's alleged skin disability may be otherwise 
associated with his service.  The veteran has alleged no 
other possible link, and there is no evidence on file even 
suggesting a possible link.  As will be discussed below, it 
is questionable as to whether he even has a current skin 
disability.  

In addition, as will also be discussed below, there is no 
evidence of the veteran having a skin disease in service or 
during an applicable presumption period.  It would be 
unreasonable to require a VA examination or a medical opinion 
because there is no reasonable possibility that such an 
examination or opinion could provide the "missing" 
evidence, namely, evidence establishing that the claimed skin 
disease was shown to have existed in service, or that it was 
first manifested to the requisite degree within the 
applicable presumptive period.  See 38 U.S.C.A. § 5103A(d); 
66 Fed. Reg. 45,620, 45,626 and 45,631 (to be codified at 
38 C.F.R. § 3.159(d)(4)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection: Skin Rash

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) 

(Observing that in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board initially notes that presumptive service connection 
is not warranted because the veteran has not been diagnosed 
with a skin disorder listed under 38 C.F.R. § 3.309(a) or 
§ 3.309(e).  In particular, he has not been diagnosed with 
one of the skin disorders listed as being associated with 
exposure to herbicide agents in section 3.309(e).  Therefore, 
presumptive service connection is not warranted.  38 C.F.R. 
§ 3.309(a), (e).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of a skin 
rash.  

It is questionable as to whether the evidence of record even 
establishes the presence of a current skin rash disability.  
While VA examination in May 1990 revealed tinea pedis and 
onychomycosis, recent examination reports of the skin have 
consistently found no evidence of a skin disorder, with only 
one questionable exception; the April 1999 statement from Dr. 
DZ noting that he had seen the veteran in March 1999 and 
April 1999 for a skin rash.  

The Board finds the probative value of Dr. DZ's statement to 
be weakened by other contemporaneous examination reports 
finding no evidence of a skin disorder.  

These reports (including the VA examination reports) include 
the actual examination findings, as opposed to a mere 
statement, as is the case with Dr. DZ.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that it is not error for 
the Board to favor opinion of one competent medical expert 
over that of another when the Board gives adequate statement 
of reasons and bases).

Even assuming that the veteran has a current skin disorder, 
there is no competent evidence linking such a skin disorder 
to service, including exposure to AO.  In fact, the only 
competent evidence is against the claim.  In January 1990, a 
VA examiner concluded that the veteran's skin complaints were 
not related to his alleged AO exposure.  

Furthermore, there is no inservice medical or lay 
documentation of a skin disorder.  In fact, the veteran 
specifically denied having a skin disease on discharge 
examination.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between any current skin disability and any alleged 
continuity of symptomatology.  As was stated above, the only 
competent evidence on file is against the claim.  See Voerth 
v. West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements that he has a 
current skin rash related to exposure to AO are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a skin rash that is related to a disease or 
injury incurred during service, or to exposure to AO.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Because the competent evidence of record establishes that the 
veteran's alleged skin rash is not related to AO, and because 
there is no competent evidence otherwise linking, or even 
indicating that it was incurred in service, the Board finds 
that his claim of entitlement to service connection for a 
skin rash must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to an effective date, for the grant of 
nonservice-connected pension, retroactive to March 22, 1990, 
is granted, subject to the regulations governing the payment 
of monetary awards.  

Entitlement to an effective date, prior to September 19, 
1997, for the grant of service connection for PTSD, is 
denied.  

Entitlement to service connection for a skin rash as 
secondary to AO exposure is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the change in law brought about by the VCAA, as 
noted above, the Board finds that the issue of service 
connection for peripheral neuropathy must be remanded for 
further development.  

The veteran has reported treatment for peripheral neuropathy 
at Affiliated Medical Specialists.  It appears that many of 
the records from this facility are on file.  However, it 
appears that such records were submitted by the veteran.  It 
also appears that the RO never made its own request for such 
records.  

The Board is of the opinion that the RO should attempt to 
obtain these records, as it appears that not all records from 
this facility have been obtained.  For example, Dr. ZL 
referred to multiple testing the veteran had undergone in a 
July 1997 statement, in which he opined that the veteran's 
"Pheriphal" neuropathy could be toxic in nature and could 
be a consequence of exposure to different toxins (after 
noting the veteran's report of exposure to AO).  However, the 
actual test reports referred to are not on file.  Thus, on 
remand the RO should send its own request to this facility to 
ensure that all records have been obtained from this 
facility.  38 U.S.C.A. § 5103A(b) (West Supp. 2001).  

The Board is also of the opinion that a VA examination is 
required.  As noted above, Dr. ZL appeared to diagnose the 
veteran with peripheral neuropathy, and indicated a possible 
link to exposure to AO.  

On the other hand, there are other medical records finding no 
evidence of peripheral neuropathy or diagnosing a condition 
other than peripheral neuropathy.  Further, Dr. ZL's opinion 
is far from clear.  Thus a medical examination is also 
required to more clearly elaborate upon the nature of the 
veteran's claimed disability, and specifically its 
relationship to service (including AO), if any.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, the issue of service connection for peripheral 
neuropathy as secondary to exposure to AO is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
of service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In particular, the RO should obtain 
medical records from Affiliated Medical 
Specialists.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist, 
including on a fee basis if necessary, to 
ascertain the nature and etiology of his 
current peripheral neuropathy.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
peripheral neuropathy disability, and 
if so, what is its nature?



(b) What is the likelihood that the 
current peripheral neuropathy 
disability resulted from exposure to 
AO in service or was otherwise 
incurred during the veteran's military 
service?

In answering this question, the 
examiner should discuss the 
relationship, if any, of the veteran's 
history of substance abuse, as well as 
any post-service medical history 
(e.g., a 1984 head injury), to any 
current peripheral neuropathy 
disability found.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for peripheral neuropathy as a 
result of exposure to AO.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for 
peripheral neuropathy as secondary to AO exposure.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


